 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT 10.26
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 





 
VACANT LAND CONTRACT
TO BUY AND SELL REAL ESTATE
 
 
9/21              , 2005
 
1.        PARTIES AND PROPERTY       Calais Resource, Inc              [Buyer]
agrees to buy, and the undersigned seller [Seller], agrees to sell, on the terms
and conditions set forth in this contract, the following described real estate
in the County of Boulder              , State of Colorado, to wit:


 
Congo Chief Lode Mining Claim, Survey No. 20305, embracing a portion of Sections
4 and 5,
In Township 1 South, Range 73 West of  the 6th P.M., in the Grand Island Mining
District,
County of Boulder, State of Colorado


Known as   Caribou Road, Nederland, CO 
 
together with all casements and other appurtenances thereto, all improvements
thereon and all attached fixtures thereon, if any (collectively the Property).
 
2.         PURCHASE PRICE AND TERMS. The purchase price shall be $  280.000   ,
payable U S. dollars by Buyer as follows:
 
(a)          Earnest Money. $          1,000.00                in the form of
check  as earnest money deposits and part payment of the purchase price, payable
to and held byFirst Colorado Title, Company, LLC, in its trust account on behalf
of both Seller and Buyer.
 
The balance of $    279,000  ( purchase price, less earnest money), plus closing
costs, to be paid by  Buyer at closing in funds which comply with all applicable
Colorado laws, which include cash, electronic transfer funds, certified check,
savings and loan teller's check, and cashier's check (Good Funds).
 
3.  NOT ASSIGNABLE. This contract shall not be assignable by Buyer without
Seller’s prior written consent.
 
4.  EVIDENCE OF TITLE. Seller shall furnish to Buyer, at Seller’s expense, a
current commitment for owner's title insurance policy in an amount equal to the
purchase price on or beforeSeptember 21, 2005.  Buyer may require of Seller that
copies of instruments (or abstracts of Instruments) listed in the schedule of
exceptions in the title insurance commitment be furnished to Buyer at Seller's
expense. This requirement shall pertain only to instruments shown of record in
the office of the clerk and recorder of the designated county or counties. The
title insurance commitment, together with any copies or abstracts of instruments
furnished pursuant to this Section 4, constitute the title documents (Title
Documents). Buyer shall request Seller in writing to furnish copies or abstracts
of instruments listed in the schedule of exceptions no later than 7 calendar
days after receipt by Buyer of the Title Commitment. Seller will pay the premium
at closing and have the title Insurance policy delivered to Buyer as soon as
practicable after closing.
 
5.  TTTLE
 
(a)  Title Review. Buyer shall have the right to inspect the Title Documents.
Written notice by Buyer of unmerchantability of title shown by the Title
Documents shall be signed given to Seller on or before 14 calendar days after
receipt by Buyer of the Title Documents. If Seller does not receive Buyer’s
notice of unmerchantability of title by the date specified above, Buyer accepts
the condition of title as disclosed by the Title Documents as satisfactory.
 
(b)  Right to Cure. If Seller receives notice of unmerchantability of title as
provided in subsection (a) above, Seller shall use reasonable effort to correct
said unsatisfactory title condition(s) prior to the date of closing.  If Seller
fails to correct said unsatisfactory title condition(s) on or before the date of
closing, this contract shall then terminate unless Buyer waives or withdraws
objection to said unsatisfactory title condition(s) in writing on or before
closing.
 
6.         DATE OF CLOSING. The date of closing shall be  October 31, 2005 or by
mutual agreement at an earlier date.  The hour and place of closing shall be as
designated by Seller .


 
 
 

--------------------------------------------------------------------------------

 
 7.         TRANSFER OF TITLE. Subject to tender or payment on closing as
required herein and compliance by Buyer with the other terms and provisions
hereof, Seller shall execute and deliver a good and sufficient Personal
Representative’s deed to Buyer on closing, conveying the Property free and clear
of all taxes except the general taxes for the year of closing.


8.          CLOSING COSTS, DOCUMENTS AND SERVICES. Buyer and Seller shall pay,
in Good Funds, their respective closing costs and all other items required to be
paid at closing, except as otherwise provided herein. Buyer and Seller shall
sign and complete all customary or required documents at or before
closing.  Fees for real estate closing services shall be paid at closing ½ by
Buyer and ½ by Seller .  The local transfer tax of 1/10 of 1% of the purchase
price shall be paid at closing ½ by Buyer and ½ by Seller.
 
9.          PRORATIONS. General taxes for the year of closing, based on the
taxes for the calendar year immediately preceding closing shall be prorated to
date of closing.
 
10.          POSSESSION.  Possession of the Property shall be delivered to Buyer
upon completion of the sale at closing.


11.          CONDITION OF PROPERTY.  The Property shall be delivered to the
Buyer in the condition existing as of the date of this contract.  If the
Property is not in the condition existing as of the date of this contract,
either party may terminate this contract.
 
12.          TIME OF ESSENCE/REMEDIES.  Time is of the essence hereof.  If any
note or check received as earnest money hereunder or any other payment thus
hereunder is not paid, honored or rendered when due, or if any other obligation
hereunder is not performed or waived as herein provided, there shall be the
following remedies:
 
(a)    IF BUYER IS IN DEFAULT:

Liquidated Damages.
All payments received hereunder shall be forfeited by Buyer and retained on
behalf of the Seller and both parties shall thereafter be released from all
obligations hereunder.  It is agreed that such payments are LIQUIDATED DAMAGES
and are SELLER’S SOLE AND ONLY REMEDY for Buyer’s failure to perform the
obligations of this contract.  Seller expressly waives the remedies of specific
performance and additional damages.
 
(b)    IF SELLER IS IN DEFAULT:

Buyer may elect to treat this contract as cancelled, in which case all payments
received hereunder shall be returned, or Buyer may elect to treat this contract
as being in full force and effect and Buyer shall have the right to specific
performance but not damages.
 
(c)    COSTS AND EXPENSES

Anything to the contrary herein notwithstanding, in the event of any arbitration
or litigation arising out of this contract, the arbitrator or court shall award
to the prevailing party all reasonable cost and expenses including attorney
fees.
 
13.          EARNEST MONEY DISPUTE.  Notwithstanding any termination of this
contract, Buyer and Seller agree that, in the event of any controversy regarding
the earnest money held by closing agent, unless mutual written instructions are
received by the holder of earnest money, closing agent shall not be required to
take any action but may await any proceeding, at closing agent’s option and sole
discretion, may interplead all parties and deposit any moneys into a court of
competent jurisdiction and shall recover court costs and reasonable attorney
fees.
 
14.          TERMINATION.  In the event this contract is terminated, all
payments and things of value received hereunder shall be returned and the
parties shall be relieved of all obligations hereunder.
 


 
 

--------------------------------------------------------------------------------

 
 
15.          NOTICE TO BUYER.  Any notice to Buyer shall be effective when
received by Buyer.
 
16.          NOTICE TO SELLER.  Any notice to Seller shall be effective when
received by Seller.
 
17.          MODIFICATION OF THIS CONTRACT.  No subsequent modification of any
of the terms of this contract shall be valid, binding upon the parties, or
enforceable unless made in writing and signed by the parties.
 
18.          ENTIRE AGREEMENT.  This contract constitutes the entire contract
between the parties relating to the subject hereof, and any prior agreements
pertaining thereto, whether oral or written, have been merged and integrated
into this contract.
 
19.          ELECTRONIC COPIES.  As an alternative to physical delivery, any
signed document and written notice may be delivered in electronic form by
facsimile or email.  Documents with original signatures shall be provided upon
request of any party.
 
20.          NOTICE OF ACCEPTANCE: COUNTER PARTS.  This proposal shall expire
unless accepted, in writing, by Buyer and Seller, as evidence by their
signatures below, on or before     September 21, 2005    .  If accepted this
document shall become a contract between Seller and Buyer.  A copy of this
document may be executed by each party, separately, and when each party has
executed a copy thereof, such copies taken together shall be deemed to be a full
and complete contract between the parties.
 

BUYER     SELLER             CALAIS RESOURCES, INC.     THE ESTATE OF JOHN W.
SNYDER            
/s/
   
/s/ Steve Snyder
 
 
   
Steve Snyder, Personal Representative
 
 
   
 
 



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------